DETAILED ACTION
Amendment submitted November 11, 2022 has been considered by examiner. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al (US Patent Application Publication 2021/0034571) in view of Androulaki et al (US Patent Application Publication 2019/0147106).

	Claims 1 and 12: Bedadala discloses a method and a system comprising:
	calculating a result [0376]. [See at least hashing a query.]

Bedadala alone does not explicitly disclose that the result is one of a query and a function; and hashing the result.
However, Androulaki [0029] discloses hashing a query result.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Androulaki. One would have been motivated to do so in order to ensure a secure transaction by providing a hash result to a user.

	Bedadala further discloses:	
hashing the result to generate a name of the result [0376]. [The name is analogous to a hash result, as described at least in the instant specification at [0050].]
wherein the result is an input of a set of inputs from which the name is generated [0376].
storing the result in a cache using the name generated from hashing the result [0376, 0378]. [See at least storing hash result in a query cache.]
receiving a request to access the result using the name [0378]. [See at least comparing hash results in the query cache.]
retrieving the result from the cache using the name generated from hashing the result corresponding to the input [0378].
presenting the result in response to the request [0387-0388].
Claims 3 and 14: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, and Bedadala further discloses wherein calculating the result comprises: 
locating a data set identified by a first input of the set of inputs [0364]. [See at least locating a query and its results in memory.]
applying the query, identified by a second input of the set of inputs, to the data set to generate a query result [0364].
applying the function, identified by a third input of the set of inputs, to the query result to generate the result [0364].
Claims 4 and 15: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, and Bedadala further discloses hashing the set of inputs to generate the name from the set of inputs [0376].
Claims 6 and 17: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, and Bedadala further discloses digitally signing the result to generate the name [0179].
Claims 7 and 18: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, and Bedadala further discloses hashing a subset of the set of inputs without hashing the result to generate a computable name of the function corresponding to an input of the subset of the set of inputs; and applying the function using the computable name to generate a subsequent result [0376]. 
Claims 8 and 19: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, and Bedadala further discloses hashing, to generate the name, the set of inputs, including a first input corresponding to one of the result and a partial result, without converting the other of the result and the partial result [0376]. [See at least hashing a portion of a query.]

Claim 20: Bedadala discloses a method comprising: 
transmitting a request to access a result using a name [0378]. [See at least comparing hash results in the query cache.]

Bedadala alone does not explicitly disclose that the result is calculated from one of a query and a function; and hashing the result.
However, Androulaki [0029] discloses hashing a query result.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Androulaki. One would have been motivated to do so in order to ensure a secure transaction by providing a hash result to a user.

	Bedadala further discloses:	
wherein the result is calculated in response to a previous request [0376, 0378]. 
wherein the result is hashed to generate the name [0376]. [See at least hashing a query.]
wherein the result is an input of a set of inputs from which the name is generated [0376, 0378].
wherein the result is stored in a cache using the name generated from hashing the result [0376, 0378]. [See at least storing hash result in a query cache.]
wherein, in response to the request, the result is retrieved from the cache using the name generated from hashing the result [0378].
receiving the result in response to the request [0387-0388].


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al (US Patent Application Publication 2021/0034571) in view of Androulaki et al (US Patent Application Publication 2019/0147106) and further in view of Lee et al (US Patent Application Publication 2021/0157871).

Claims 2 and 13: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, but Bedadala alone does not explicitly disclose receiving, before calculating the result, an initial request to access a result; calculating the result by evaluating an expression corresponding to the name; and presenting the result in response to the initial request.
	However, Lee [0222] discloses receiving a query request before any calculation of it and provides a result of the query; Bedadala [0376] discloses hashing a query and comparing hash calculations of queries.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Lee. One would have been motivated to do so in order to not have to recalculate a query if it already exists in memory.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al (US Patent Application Publication 2021/0034571) in view of Androulaki et al (US Patent Application Publication 2019/0147106) and further in view of Lott (US Patent Application Publication 2007/0157028).

Claims 5 and 16: Bedadala as modified discloses the method and the system of Claims 1 and 12 above, but Bedadala alone does not explicitly disclose hashing a first input from the set of inputs to generate a first hash value; hashing a second input from the set of inputs to generate a second hash value; and joining the first hash value with the second hash value to generate the name.
	However, Lott [0049] discloses generating hash values for various inputs and concatenating hash values for a combined value.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Lott. One would have been motivated to do so in order to have a hash value comprising combined input values for simpler processing of data.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al (US Patent Application Publication 2021/0034571) in view of Androulaki et al (US Patent Application Publication 2019/0147106) and further in view of Lubczynski et al (US Patent Application Publication 2017/0186099).

Claim 9: Bedadala as modified discloses the method of Claim 1, but Bedadala alone does not explicitly disclose traversing a graph to identify a path corresponding to the set of inputs, wherein each node of the graph corresponds to one of the data set, a partial result, and the result, and wherein the graph is directed and acyclic and comprises an edge that identifies a function applied to a first node, of the graph, to generate the result corresponding to a second node of the graph; and generating the name of the result using the path.
However, Lubczynski [0080] discloses applying functions to nodes where nodes are at least results; Bedadala [0376] discloses hashing of data such as at least results.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Lubczynski. One would have been motivated to do so in order to identify a unique value for a result.



Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al (US Patent Application Publication 2021/0034571) in view of Androulaki et al (US Patent Application Publication 2019/0147106) and further in view of Fitchett (US Patent Application Publication 2019/0236187).

Claim 10: Bedadala as modified discloses the method of Claim 1, but Bedadala alone does not explicitly disclose traversing a graph to identify a first path, wherein the first path corresponds to the set of inputs and to the result, and wherein the first path is different from a second path that corresponds to the result and correspond to a second set of inputs; accessing the result in the cache using the first path.
	However, Fitchett [0067] discloses taking different paths in a graph based on inputs; And see Bedadala [0366] for accessing cached results. 
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Fitchett. One would have been motivated to do so in order to retrieve a query result.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al (US Patent Application Publication 2021/0034571) in view of Androulaki et al (US Patent Application Publication 2019/0147106) and further in view of Bhagavatha et al (US Patent Application Publication 2022/0197915).

Claim 11: Bedadala as modified discloses the method of Claim 1, but Bedadala alone does not explicitly disclose adding, to a graph, a node corresponding to one of the result and a partial result after calculating the result and storing the result in the cache.
However, Bhagavatha [0025] discloses adding a node that corresponds to a search result; and Bedadala [0376] discloses hashing of data such as at least results.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bedadala with Bhagavatha. One would have been motivated to do so in order to have a complete graph of results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (2013/0275364) describes at least hashing query results.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163